Citation Nr: 1816766	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

Claimant, a former member of the Washington State National Guard, served on active duty from July 2005 to November 2005.  She also had a period of inactive duty for training in March 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  By that rating action, the RO denied service connection for a bilateral hip disorder.  Jurisdiction of the appeal currently resides with the RO in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Claimant contends that a rucksack march during a March 2008 period of inactive duty for training (INACDUTRA) either caused her bilateral hip disorder or aggravated a pre-existing bilateral hip disorder beyond its natural progression.  A September 2012 Statement of T.W.S. describes the March 2008 exercise as a force march of 3 miles with 35 pound rucksack and weapons.  Claimant was not medically examined prior to the March 2008 period of INACDUTRA, she did not report a hip injury to her unit in March 2008, and no Line of Duty was conducted.  

In a February 2017 statement, Claimant contends more broadly that her active service and periods of active duty for training (ACDUTRA) and/or INACDUTRA aggravated a bilateral hip disorder. 

In September 2008, Claimant sought private medical treatment for left hip pain, reporting its initial onset was in September 2007 after Claimant resumed running following the birth of her daughter in February 2007.  The onset of symptoms was described as gradual, and Claimant reported wearing a heavier vest during her time with the National Guard without mentioning an acute episode of left hip pain during a March 2008 period of INACDUTRA.  Claimant was diagnosed with borderline left hip dysplasia, coxa vera, and mild bilateral combined femoracetabular impingement.

In March 2009, Claimant underwent left hip surgery to treat left hip dysplasia and left femoroacetabular impingement.  April 2009, September 2009, April 2010, and January 2011 magnetic resonance imaging (MRI) examination reports identified Claimant's hip condition as a congenital deformity of the hip.  The April 2009 MRI also notes the early signs of dysplasia in Claimant's right hip.

The birth of Claimant's daughter in February 2007 is also cited as a cause of Claimant's hip disorder in a June 18, 2008 memorandum wherein her commander requested a Medical MOS Review Board be convened.  Claimant underwent a cesarean procedure to deliver her daughter.  Claimant was placed on a temporary profile effective December 13, 2009.

Central to Claimant's claim is whether her bilateral hip disorder is congenital in nature, and if so, whether it is a congenital defect or a congenital disease.  VA's General Counsel has indicated that there is a mutually exclusive distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Distinguishing between a congenital disease and a congenital defect turns on whether the condition is dynamic or static in nature.  A disease is dynamic, "capable of improving or deteriorating," and "any worsening-any change at all-might demonstrate that the condition is a disease."  Quirin v. Shinseki, 22 Vet.App. 390, 394-95 (2009) (discussing quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  On the other hand, a defect is structural and an inherent abnormality or condition is more or less stationary in nature.

A remand is necessary to obtain a VA medical examination to ascertain whether Claimant's bilateral hip condition is a congenital disease or a congenital defect, and if so, whether it was aggravated in the line of duty during periods of ACDUTRA and/or INACDUTRA, whether Claimant suffers additional disability due to injuries or diseases superimposed on a bilateral hip disorder, or whether there is clear and unmistakable evidence that Claimant's bilateral hip disability pre-existed active service and was not aggravated beyond its natural progression by Claimant's period of active service.  If the bilateral hip disability did not pre-exist active service, it is necessary to determine whether Claimant's bilateral hip disability began during active service or is otherwise etiologically related thereto.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA medical center treatment records and relevant treatment records from Claimant's private providers, and associate them with Claimant's claims file.  Specifically, please obtain the records related to Claimant's 2006 pregnancy and the birth of Claimant's daughter in February 2007.

2. Schedule Claimant for an appropriate VA medical examination by a qualified medical professional to determine the nature and etiology of Claimant's bilateral hip disorder.  The claims file must be made available to the examiner for review in connection with the examination, and the examiner must state that he/she has reviewed the claims file. 





After reviewing the record, the examiner should complete the following requests:

A. Identify/diagnose any disorder of the left and/or right hip that presently exists or that has existed during the appeal period.  Reference is made to records that diagnose bilateral hip dysplasia, coxa vera, and mild bilateral combined femoracetabular impingement.

B. Indicate whether any diagnosed right and/or left hip disorder is a (i) congenital disease (a condition capable of improving or deteriorating) or a (ii) congenital defect (a structural or inherent abnormality which is more or less static in nature).  The basis for that determination must be discussed.

C. If the examiner determines any right and/or left hip disorder is a pre-existing congenital disease, was it aggravated in the line of duty during periods of ACDUTRA and/or INACDUTRA, to include the March 2008 period of INACDUTRA?  Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.

D. If the examiner determines any right and/or left hip disorder is a congenital defect, is it at least as likely as not (50 percent or higher degree of probability) that Claimant suffers from additional disability because of a superimposed disease or injury due to aggravation of the defect in the line of duty during a period of ACDUTRA, and/or INACDUTRA.  If so, what is the identified superimposed disease or injury?

E. If Claimant does not have bilateral hip disorder that is either a congenital disease or defect, state whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the a right or left hip disorder pre-existed Claimant's period of active service from July 2005 to November 2005.  Please provide a complete explanation for this opinion. 

F. If Claimant's right and/or left hip disorder preexisted service, state whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that her pre-existing bilateral hip disorder WAS NOT aggravated (i.e., worsened) during her period of active service from July 2005 to November 2005 or whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that any increase was due to the bilateral hip disorder's natural progression.

G. If any right and/or left hip disorder is determined not be congenital in origin or to have pre-existed her active service from July 2005 to November 2005, the examiner should then for each diagnosed hip disorder, state whether it is at least as likely as not (a 50 percent probability or greater) that any disorder had its onset during active service or is otherwise etiologically related to Claimant's period of active service.

In answering the above questions, please address the September 2008 private treatment records placing the onset of hip pain in September 2007.  Additionally, address whether Claimant's 2006 pregnancy and February 2007 birth-via cesarean-is etiologically related to Claimant's bilateral hip condition and whether Claimant's pregnancy aggravated Claimant's bilateral hip condition beyond its natural progression.

Please note, in providing an opinion in response to the questions above, the examiner must address Claimant's lay statements and the September 4, 2012 statement from T.W.S.

The examiner must provide a complete rational for all opinions.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completion of the above, review the expanded record and readjudicate the claims.  If the claims remain denied, Claimant and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


